t c memo united_states tax_court robert griffin and julia griffin petitioners v commissioner of internal revenue respondent docket no filed date james allen brown for petitioners h blizabeth downs for respondent memorandum findings_of_fact and opinion thornton judge for taxable years and respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioners’ federal income taxes the sole issue for decision is whether petitioners are entitled to deduct as real_property_taxes or as business_expenses amounts paid_by petitioner husband petitioner with respect to properties owned - - by two partnerships in which petitioners’ wholly owned s_corporation was a partner unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners are married when they petitioned this court they resided in greenwood arkansas during and petitioners jointly owned percent of the stock of griffin california enterprises inc griffin california an s_corporation as defined by sec_1361 in turn griffin california owned percent of each of two partnerships the partnerships orange tree commerce center partnership orange tree and solano commercial investors a california partnership d b a texas jacks texas jacks during and each of the partnerships owned commercial real_property in vacaville california orange tree owned orange tree plaza a small shopping mall texas jacks owned a western dance hall petitioners personally owned no interest in these real properties other than indirectly through their ownership of griffin california on or about date orange tree borrowed dollar_figure from napa valley bank the orange tree loan for the purpose of constructing orange tree plaza the note was secured_by the orange tree plaza property and personally guaranteed by petitioner on or about date texas jacks borrowed dollar_figure from first northern bank of dixon the texas jacks loan the note was secured_by the texas jacks dance hall and personally guaranteed by petitioner sometime before the city of vacaville california sued orange tree and other defendants not including petitioners to foreclose liens due to orange tree’s failure to pay assessments against the orange tree plaza during and petitioner personally paid delinquent real_property_taxes that had accrued with respect to the partnerships’ vacaville properties these payments the tax_payments totaled dollar_figure in and dollar_figure in on the schedules e supplemental income and loss schedules e attached to their and joint federal_income_tax returns petitioners claimed the tax_payments as deductible expenses ’ ' on the schedules e supplemental income and loss schedules e attached to petitioners’ and joint federal_income_tax returns the taxes paid with respect to the vacaville properties were included in amounts claimed as paid with respect to rental property located in fairfield cal petitioners have stipulated that the taxes were not in fact paid with respect to the fairfield cal property or any other_property listed on the schedules e for and q4e- on the schedule e attached to their return petitioners reported income or loss from s_corporations including griffin california on the schedule c profit or loss from business schedule c attached to their return petitioners reported dollar_figure net profit from creekside manor of fairfield creekside manor on schedules c attached to their return petitioners reported a dollar_figure net_loss from creekside manor and dollar_figure net profit from citation skymaster shelton korbel homes citation skymaster on the schedules c petitioners identified the principal business of both creekside manor and citation skymaster the schedule c activities as construction respondent’s examination of petitioners’ and federal_income_tax returns commenced date in the notice_of_deficiency respondent disallowed petitioners’ claimed deductions for the tax_payments but treated the tax_payments as capital contributions by petitioners to griffin california and as deductible expenses of the partnerships resulting ina flow through of percent of the deductions to griffin california opinion deduction for taxes paid under sec_164 sec_164 allows a deduction for certain taxes including state and local property taxes in general taxes are deductible the schedule e attached to petitioners’ return does not contain similar detail but rather lists four s_corporations by name not including griffin california enterprises inc and then references all others without further specifics under sec_164 only by the person upon whom they are imposed sec_1_164-1 income_tax regs see 97_f2d_983 6th cir affg an order of this court petitioners do not contend that the real_property_taxes in question were imposed upon them that they owned the real_property against which the taxes were assessed or that they owned any equitable or beneficial_interest in the real_property that might entitle them to a deduction under sec_164 cf 95_f2d_179 6th cir revg 33_bta_342 22_tc_391 2_tc_826 petitioners’ ownership of griffin california does not support a conclusion that the property taxes were imposed on them such a conclusion would require inappropriately disregarding griffin california as a separate corporate entity see 286_us_332 and disregarding as well the fact that griffin california owned only percent of the partnerships accordingly petitioners are not entitled to deduct the tax_payments under sec_164 ordinary and necessary business_expenses although nondeductible under sec_164 the tax_payments may still be deductible under sec_162 to the extent that they represent ordinary and necessary expenses of petitioners’ business see stoddard v commissioner tcmemo_1982_720 as a general_rule a taxpayer may not deduct a payment made on another’s behalf unless the payment represents an ordinary_and_necessary_expense of the taxpayer’s own business as distinct from the business of another person or of some other entity in which the taxpayer may have an ownership_interest see 64_tc_132 51_tc_746 48_tc_679 see also 905_f2d_241 8th cir a shareholder is not entitled to a deduction from his individual income for payment of corporate expenses affg 92_tc_192 the cases that have allowed deductions under this rule generally have involved the taxpayer’s payment of financial obligations of another party in financial distress and have required the taxpayer to show direct and proximate adverse consequences to the taxpayer’s own business from failure to pay the other party’s obligation see 115_tc_172 and cases cited therein petitioners contend that the tax_payments are deductible under sec_162 because petitioner paid the delinquent real_property_taxes to prevent foreclosure on the orange tree and texas jacks loans the partnership loans which he had personally guaranteed and which were secured_by the partnerships’ real properties against which the property taxes were assessed under rule a the burden_of_proof is upon petitioners except as otherwise provided by statute in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on respondent with respect to such issue sec_7491 rule a sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_726 the examination in the instant case began after date petitioners contend that the burden_of_proof is therefore on respondent respondent disagrees contending that petitioners have failed to introduce credible_evidence as required by sec_7491 regarding the core factual issue as to whether petitioners were engaged in a trade_or_business distinct from their investment in s_corporations or the activities conducted by those s_corporations to which the payment of the taxes at issue - - was attributable as an ordinary_and_necessary_expense or as payment to protect such business sec_7491 does not define what constitutes credible_evidence the pertinent legislative_history states credible_evidence is the guality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 see 116_tc_438 the only evidence regarding the nature of petitioners’ business activities consists of petitioner’s summary and uncorroborated testimony he testified with little elaboration that he has been a building contractor and land developer for about years during which time he has developed about one project a year on cross-examination he testified that his construction and real-estate development businesses are not separate businesses but are all tied together they’re all-- any business i have is--if i--if they are--oftentimes i incorporate because of the liability aspect they are subchapter_s if they are respondent does not contend that petitioners fail to satisfy other requirements of sec_7491 --- - petitioner testified that petitioners owned percent of all but one of the s_corporations listed on the schedule e attached to their tax_return and that all these s_corporations were involved in real-estate development or management activities petitioner offered no testimony and the record otherwise contains no evidence regarding creekside manor listed as a construction business on the schedules c attached to petitioners’ and returns or citation skymaster listed as a construction business on the schedule c attached to petitioners’ return the sparse evidence introduced by petitioners would not be sufficient upon which to base a decision on the issue h conf rept supra pincite c b pincite as to whether petitioners were individually engaged in a trade_or_business within the meaning of sec_162 with respect to which the tax_payments would represent ordinary and necessary expenses ’ in the first instance assuming for sake of argument that petitioners devoted significant time and energy to the many s_corporations that they owned such activity would not necessarily constitute a trade_or_business of petitioners see 373_us_193 200_f3d_545 8th cir affg tcmemo_1998_136 the even if the burden_of_proof were placed on respondent we would decide the issue in his favor based on the preponderance_of_the_evidence -- - evidence introduced by petitioners does not suggest that they were engaged in a regular course of promoting their s_corporations for profit on their sale so as to lend support to an argument that they were engaged in a trade_or_business with respect to their s_corporations other than as mere investors see whipple v united_states supra bell v commissioner supra there is no evidence that petitioners were employees of the partnerships or of griffin california such that their employment therewith might constitute a business that might be jeopardized by their failure to make the tax_payments see bell v commissioner supra pincite cf 64_tc_132 assuming for sake of argument that petitioners acquired and continued to own properties in their individual capacities as suggested by the schedules c attached to their and returns there is no credible_evidence that the tax_payments were made with respect to such activities to the contrary petitioners’ accountant testified that the tax_payments were reported on schedule e because they were attributable to petitioners’ s_corporations further assuming for sake of argument that petitioners were engaged in one or more trades_or_businesses in their individual capacities there is no credible_evidence that the tax_payments represented ordinary and necessary expenses of any such trades_or_businesses petitioners contend that the makers of the partnership loans looked to petitioner to satisfy the delinguent tax assessments on the partnerships’ vacaville properties and that if petitioner had not made the tax_payments he would have been subject_to risk if a judgment was brought against him which could be executed against his other_property holdings apart from petitioner’s uncorroborated testimony however the record is devoid of evidence to support this contention petitioners have failed to introduce credible_evidence to establish that petitioner’s failure to make the tax_payments would have caused direct and proximate adverse consequences to any businesses conducted in petitioners’ individual capacities see hood v commissioner t c pincite cloud v commissioner tcmemo_1976_27 indeed there is no evidence to show that the partnerships themselves which presumably were primarily liable for paying the property taxes and for repaying the loans lacked resources to satisfy such liabilities petitioner testified that he made the tax_payments in order to preserve my integrity and my standing with the bank and it is unclear from the record why a judgment could be executed against petitioner if the taxes went unpaid if we are to assume that it would be on account of his guaranty of the mortgage notes it is unclear that petitioner entered into the guaranty for a business_purpose so as to entitle him to a business_expense deduction pursuant to sec_162 moreover petitioner has not shown that his subrogation rights against his corporation or partnerships were worthless within the meaning of sec_166 my good name my goodwill there is no evidence to indicate however to what extent petitioner’s failure to make the tax_payments would have resulted in any damage to his reputation or creditworthiness petitioners have introduced no credible_evidence to show that petitioner made the tax_payments to protect the reputation of any business operation conducted in petitioners’ individual capacities on the basis of petitioner’s testimony we are unable to conclude that the tax_payments would have represented ordinary expenses to advance any business carried on in petitioners’ individual capacities as opposed to capital outlays to establish or purchase goodwill or business standing see 290_us_111 40_tc_961 or contributions to the capital of griffin california consistent with respondent’s characterization in the notice_of_deficiency see gantner v commissioner f 2d pincite petitioners have failed to introduce credible_evidence that they were engaged in their individual capacities in a trade_or_business for which the tax_payments would have represented ordinary and necessary expenses consequently we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
